 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7298
 6        FAX: (415) 436-6748
          Kimberly.robinson3@usdoj.gov
 7
   Attorneys for Defendant ALEX M. AZAR II
 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12
     STEVEN BRUCE,                                  )   No. 4:18-cv-05022-HSG
13                                                  )
             Plaintiff,                             )   JOINT STIPULATION AND ORDER TO
14                                                  )   ENLARGE THE TIME TO TRANSMIT AND
        v.                                          )   FILE THE CERTIFIED ADMINISTRATIVE
15                                                  )   RECORD
     ALEX M. AZAR II, et al.,                       )
16                                                  )
             Defendants.                            )
17                                                  )
                                                    )
18                                                  )

19           Plaintiff Steven Bruce and Federal Defendant Alex M. Azar II, by and through counsel, hereby
20 stipulate as follows:

21           WHEREAS the parties had agreed that Federal Defendant would file and transmit the
22 Administrative Record by December 19, 2018 (Dkt. 20);

23           WHEREAS Federal Defendant, at the time the joint stipulation was entered into, had already
24 placed a request with agency staff to prepare the Administrative Record, and where there was no

25 indication at that time of future budget issues, which would impede timely transmission and filing;

26           WHEREAS in the final stages of preparing the Administrative Record, Federal Defendant
27 encountered unforeseen budget issues;

28
     STIPULATION AND PROPOSED ORDER ON PRODUCTION SCHEDULE FOR ADMINISTRATIVE RECORD
     1
     4:18-cv-05022-HSG
 1          WHEREAS the budget issues have resulted in insufficient funding for a certified transcription of

 2 one of the three hearing transcripts;

 3          WHEREAS Federal Defendant is unable to certify a partial record and thus transmission and

 4 filing of a certified Administrative Record on the stipulated date of December 19, 2018 is no longer

 5 possible;

 6          WHEREAS Federal Defendant still seeks to abide by the Court-ordered deadline of December

 7 19, 2018 to provide the Administrative Record to Plaintiff by December 19, 2018 and by the Court-

 8 ordered deadline to meet and confer about the content of the record and file a statement by January 4,

 9 2019 (Dkt. 50);

10          NOW THEREFORE the parties hereby STIPULATE that Federal Defendant will produce to

11 Plaintiff an uncertified Administrative Record on December 19, 2018, which will contain all documents

12 relied upon by Federal Defendant in making the decisions in Plaintiff’s cases, transcripts from two of

13 Plaintiff’s hearings before Federal Defendant, and an audio file from one of the hearings before Federal

14 Defendant, so that the parties can meet their court-ordered meet and confer requirements set forth in the

15 Court’s December 4, 2018 Minute Entry (Dkt. 50);

16          The parties further STIPULATE, pursuant to Local Rule 6-1(a), that by January 30, 2019 or

17 sooner, if at all possible, Federal Defendant will transmit and file the certified Administrative Record or

18 provide Plaintiff with a status update regarding the certification of the Administrative Record;

19          The parties further STIPULATE that although Federal Defendant does not believe there will be

20 any discrepancies between the uncertified record being furnished to Plaintiff on December 19, 2018 and

21 the certified record being transmitted and filed at a later date, to the extent there are unforeseen

22 differences, Federal Defendant will highlight such differences upon transmission of the certified record;

23          Nothing in this Stipulation shall preclude Plaintiff from seeking relief in the event the uncertified

24 or certified record does not contain all documents relied upon and/or mentioned by the Medicare

25 Appeals Council or the Administrative Law Judges in issuing their decisions;

26          The parties further STIPULATE that the certified Administrative Record will be lodged under

27 seal.

28
     STIPULATION AND PROPOSED ORDER ON PRODUCTION SCHEDULE FOR ADMINISTRATIVE RECORD
     2
     4:18-cv-05022-HSG
 1

 2 DATED: December 20, 2018                              Respectfully submitted,

 3                                                       ALEX G. TSE
                                                         United States Attorney
 4
                                                                  /s/ Kimberly A. Robinson
 5                                                       KIMBERLY A. ROBINSON
                                                         Assistant United States Attorney
 6
                                                         Attorneys for Defendant Alex M. Azar II
 7

 8

 9

10 DATED: December 20, 2018

11                                                       PEOPLE WITH DISABILITIES FOUNDATION

12                                                                /s/ Zoya Yarnykh
                                                         ZOYA YARNYKH
13
                                                         Attorney for Plaintiff Steven Bruce
14

15 *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
   that counsel for Plaintiff has concurred in the filing of this document.
16
                                                      ORDER
17
           IT IS HEREBY ORDERED that by December 19, 2018, Federal Defendant will produce to
18
   Plaintiff an uncertified Administrative Record and by January 30, 2019, Federal Defendant will transmit
19
   and file the certified Administrative Record or provide Plaintiff with a status update regarding the
20
   certification of the Administrative Record. Nothing is this Stipulation shall preclude Plaintiff from
21
   seeking relief relating to the contents of the uncertified or certified Administrative Record.
22

23
     Dated: December 20, 2018
24

25
   ________________________________
26 Hon. Haywood S. Gilliam, Jr.
   U.S. District Court Judge
27

28
     STIPULATION AND PROPOSED ORDER ON PRODUCTION SCHEDULE FOR ADMINISTRATIVE RECORD
     3
     4:18-cv-05022-HSG
